Citation Nr: 1825738	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracic degenerative disc disease with lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1979 to June 1982 and again in the U.S. Navy from April 1988 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in December 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, this claim must be remanded to allow VA to fulfill its duty to assist the Veteran in the development of his claim.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it has certain duties to notify and assist a claimant in the development of the claim.  38 U.S.C. §§ 5103, 5103A (2012).  As part of its duties to assist, VA may also be required to schedule a Veteran with a contemporaneous medical examination.  Such an evaluation is required when there is evidence indicating "there has been a material change in a disability or that the current rating may be incorrect."  See Caffey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).

Here, the Veteran was most recently afforded a medical examination in February 2013.  However, the Veteran testified at the December 2017 hearing that his back condition has continued to deteriorate and had particularly gotten worse roughly two years earlier.  Given this competent evidence of worsening of the Veteran's condition and the five years that have elapsed since the most recent medical evaluation, the Board finds that VA should schedule the Veteran for a contemporaneous medical evaluation in order to determine the current severity of his back disability.

VA's duties to assist also include obtaining potentially relevant treatment records.  38 U.S.C. § 5103A(b)(1).  In addition, when VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the hearing, the Veteran testified that he regularly receives treatment for his back disability through Tricare.  Unfortunately, post-hearing records indicate that these treatment notes and examination reports have not been obtained and considered in the connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and pertinent VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and authorize the release of medical records for any non-VA treatment provider that has treated the Veteran for his back disability at any point since his June 2011 claim for benefits.  Make reasonable efforts to obtain treatment records from any provider identified and associate any records received with the claims file.

3.  After completing items one and two, schedule the Veteran for a medical examination to determine the current severity of his back disability.  The entire claims file should be made available to the examiner.  The examiner should take a detailed medical history, to include a comprehensive history of the Veteran's reports of any additional functional loss during flare-ups or after repeated use over time.  The examiner should also conduct any tests or studies deemed necessary.

4.  After ensuring compliance with directives one through three, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




